DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: L, Co and C1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, there is insufficient antecedent basis for “the assembly” and “the middle of the crown”.  Further, the limitation “wherein each stiffening portion extends in the open main interior cavity from a transition zone between the bead and the sidewall as far as the vicinity of the middle of the crown” renders the claim indefinite because it is unclear to which of the previously claimed “two beads” the “bead” refers, and to which of the previously claimed “two sidewalls”, the “sidewall” refers.
	Regarding claim 5, the limitation “Shore hardness at least equal to 70” renders the claim indefinite because it is unclear what would be encompassed by this limitation inasmuch as no standard for the Shore hardness measurement is set forth.
	Regarding claim 10, the limitation “a step of hot-extruding the hollow tubular body that constitutes the tire element” renders the claim indefinite because it is unclear whether “a step of hot-extruding the hollow tubular body that constitutes the tire element” refers to “a step of hot-extruding the hollow tubular body that constitutes the tire element” previously set forth in claim 9 or if it refers to a distinct step as implied by the claim construction.





Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US 2,620,845).
	Lord discloses a tire element 25, able to be wound onto a rim 2 to constitute a non-pneumatic tire that is capable of being used for a lightweight vehicle, the tire element comprising: a hollow tubular body 25 having a longitudinal midline of length L (Figs. 1 and 2) and comprising at least one polymer material (lines 37-38 of col. 2), a crown at 1 (Fig. 1), intended to come into contact with the ground (Fig. 1), and connected by two sidewalls at 11, 14, 18, 21 to two beads 22, 23 which are intended to collaborate with the rim, the assembly consisting of the crown, the two sidewalls and the two beads delimiting an open main interior cavity (unlabeled, but shown in Fig. 1) wherein the tire element further comprises two stiffening portions at 12, 13, 19, 20 at least partially disjointed with respect to one another in the open main interior cavity (Fig. 1), so as to have mechanical behaviours that are essentially independent (evident from Fig. 1), wherein each stiffening portion extends in the open main interior cavity, from a transition zone between the bead and the sidewall as far as the vicinity of the middle of the crown, and delimits, with a portion of tire element facing the said stiffening portion, a closed secondary interior cavity, such that the main interior cavity is divided into two closed secondary cavities (unlabeled, but shown in Fig. 1), separated from one another by a third secondary cavity (unlabeled cavity directly bounded by rim 2) open at the beads, wherein the two stiffening portions are symmetrical with respect to a longitudinal midplane, passing through the middle of the crown and containing the longitudinal midline of the tire element (Fig. 1), wherein each portion of the tire element facing a stiffening portion having, in any transverse plane perpendicular to the longitudinal midline of the tire element, a transverse curvature, wherein each stiffening portion has, in any transverse plane, a transverse curvature, that has the opposite orientation to the transverse curvature of the portion of tire element facing the stiffening portion (Fig. 1), wherein the tire element is made of a single polymer material (“rubber” as described in lines 37-38 of col. 2), and wherein the tire element has a curved longitudinal midline having a monotonic radius of curvature (evident from Fig. 2).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Amstutz et al. (US 2016/0016433 A1, hereinafter “Amstutz”).
	Although Lord further teaches that the material of its tire element “may be formed of any flexible material and need not be rubber” (lines 34-38 of col. 6), Lord fails to expressly disclose the use of a thermoplastic elastomer material having a Shore hardness at least equal to 70.
	Amstutz, however, teaches a tire element that can be formed of a thermoplastic elastomer material (paragraph [0038]) that has a Shore hardness at least equal to 70 (paragraph [0031]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire element of Lord so that it is formed of a thermoplastic elastomer material having a Shore hardness at least equal to 70, such as taught by Amstutz, to achieve desired and predictable properties such as good flexibility and good wear resistance.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Phely (FR 2799692 A1).
	Lord fails to disclose the claimed longitudinal groove in each bead.
	Phely, however, teaches a tire element 12 wherein each bead thereof comprises a longitudinal groove 56 opening onto an interior face of a bead, facing an open main interior cavity (unlabeled, but shown in Fig. 4), and extending along the entire length of the tire element (lines 118-127 of the English language machine translation).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire element of Lord by forming each bead with the claimed longitudinal groove, such as taught by Phely, to allow for the use of an insertion ring, if so desired, to increase the rigidity of the tire while also improving the retention of the tire upon the rim during use thereof.
11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Braun et al. (US 2013/0153101 A1; hereinafter “Braun”).
	 Although Lord discloses a method for producing a tire element comprising a step for extruding the hollow tubular body that constitutes the tire element (Fig. 2; lines 1-6 of col. 3), Lord fails to expressly disclose its step for extruding being “hot-extruding”.
	Braun, however, teaches a method for producing a tire element that comprises the use of hot-extruding (paragraph [0037]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for producing the tire element of Lord by utilizing hot-extruding for its extruding step, such as taught by Braun, as a well-known manufacturing method that would provide predictable results for forming the tire element with a desired configuration.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Braun, as applied to claims 1 and 9 above, and further in view of Wiegand (GB 243819 A).
	Although Lord further discloses its tire element having a monotonic radius as evident from Fig. 2, Lord, as modified by Braun, fails to expressly disclose the use of an extrusion nozzle that has a curved longitudinal mean line with a monotonic radius of curvature.
	Wiegand, however, teaches a method for producing a tire element in which the extrusion nozzle has a “opening which may be curved in the rough shape of a tyre” (lines 67-78 of page 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for producing the tire element of Lord, as modified by Braun, by utilizing an extrusion nozzle that has a curved longitudinal mean line in the rough shape of the desired tire shape, such as taught by Wiegand, as a well-known nozzle extrusion arrangement that would provide predictable results for facilitating the forming of the tire into the desired shape and configuration.  Further, such a modification of the nozzle to have the opening curved in the rough shape of the desired tire shape as shown in Fig. 2 of Lord would necessarily result in the nozzle having a curved longitudinal mean line with a monotonic radius of curvature.

Conclusion
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617